DETAILED ACTION
	This office action is in response to the election and amendment filed on May 23, 2022.  Applicant has corrected the originally filed claims via amendment, which are now listed as claims 1-26.
	Claims 1-26 are pending (claims 24-26 are withdrawn from consideration as being related to a non-elected Group).  Claim 1 is the sole pending independent under examination on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on May 23, 2022 is acknowledged.  Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on December 3, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-five (25) pages) were received on May 25, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: at least some minor typos are found in the specification.  For example, in paragraph [0071], there is no space between “holder body 112” and “The face plate 116”, which should start a separate sentence.  Applicant’s cooperation is requested to carefully review the specification for other typos and awkward language that may come to their attention.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: regarding claim 1, this claim ends with “,.” instead of a period (“.”).  Further regarding claim 1, the first recitation of “in the optical connector interface” should read “in an optical connector interface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 16-18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh et al. U.S.P. No. 10,677,999 B2 (which was first published as US ‘560 on 2/27/2020).
Leigh et al. U.S.P. No. 10,677,999 B2 teaches (ABS; Figs. 1D, 2, 6A-6F, 7A-7D, 8, 9, 10A, 10B, 11A-11E; corresponding text, in particular see columns 7-14; Claims) a ferrule holder assembly (Figs. 1D, 10A, 10B representing the overall system that has interlocking “1st / 2nd holder bodies”), comprising: a first holder body (individual holder bodies are shown in Figs. 6 and 7; and shown connected as in Figs. 1D, 10A, 10B, etc.) configured to hold a first grouping of transceiver ferrules (ABS; the duplex ferrule is a fiber ferrule which is capable of optical transceiver use; fiber ferrules 26 a/b within a bore), the first holder body comprising a holder-to-holder interface (Figs. 6E and 6F show interfacing feature to connect/align to another holder body; 43b fits into adjacent 43a); and a second holder body configured to hold a second grouping of transceiver ferrules (see inter-lock plural bodies in Figs. 1D, 10A, 10B), the second holder body comprising a holder-to-holder interface (to be attached / detached together in an overall block); wherein the holder-to-holder interface of the first holder body is configured to engage the holder-to-holder interface of the second holder body to operatively align (as in Figs. 1D, 10A, 10B, etc.) the first holder body with the second holder body to position the first grouping of transceiver ferrules and the second grouping of transceiver ferrules in the (sic “an”) optical connector interface for making optical connections to one or more optical connectors plugged into the optical connector interface (optical connections given as examples in use, see column 2, lines 13-60), wherein the ferrule holder assembly is configured to support a plurality of transceiver ferrules in an optical transceiver (see column 3, line 34 through column 4, line 23 for “transceiver”), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1. 
	Regarding dependent claim 2, the 1st and 2nd holder bodies can hold equal numbers of transceiver ferrules.
	Regarding claim 3, the 1st and 2nd holder bodies can hold 2 transceiver ferrules.
	Regarding claim 4, the plugging of optical connectors is described in the Detailed Description and at least with Figs. 1A-1D, all such structure is met by Leigh.
	Regarding claims 7-8, at least a 3rd and 4th holder body are shown in Figs. 10A-10B and 1D, which is operatively aligned during connection.
	Regarding claim 9, the holder-to-holder interfaces of the bodies are along a first side margin and second side margin as shown in Figs. 10A-10B viewing Figs. 6-7.
	Regarding claim 10, the complementary shapes to interlock adjacent holder-to-holder bodies are shown in Figs. 6 and 7 (see 43b fitting into 43a).
	Regarding claim 11, element 43b can be considered as a “flange” in structure, while the recess at 43a can be considered as a “channel” in structure (Figs. 6B-6C).
	Regarding claim 12, the holder bodies can each hold 4 transceiver ferrules (Fig. 6A-6C).
	Regarding claim 16, the holder bodies can comprise a holder body “block” feature (as substantial portion thereof) and at least a face plate secured thereto (see Fig. 1D at 16b; also 30 in Fig. 2; sub-section representing a “face plate” of Fig. 10A-10B) which meets all structure. 
	Regarding claims 17-18, see Figs. 11A-11E for the receptacle and receiving areas of the holder body blocks to receive the transceiver ferrule and a ferrule flange (Fig. 11A for flange) and a pin portion can extend through the receptacle (Figs. 7B, 9, and 10) to the other side thereof.
	Regarding claim 20, an overall “transceiver” is embodied by the device / assembly of Leigh (Detailed Description; Figs. 1A-1D).
	Regarding claim 23, each holder body can be fastened to be engaged to an interface (as in Fig. 1D, 2), which meets all structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 13-15, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. U.S.P. No. 10,677,999 B2.
Regarding base independent claim 1, Leigh et al. U.S.P. No. 10,677,999 B2 teaches (ABS; Figs. 1D, 2, 6A-6F, 7A-7D, 8, 9, 10A, 10B, 11A-11E; corresponding text, in particular see columns 7-14; Claims) a ferrule holder assembly (Figs. 1D, 10A, 10B representing the overall system that has interlocking “1st / 2nd holder bodies”), comprising: a first holder body (individual holder bodies are shown in Figs. 6 and 7; and shown connected as in Figs. 1D, 10A, 10B, etc.) configured to hold a first grouping of transceiver ferrules (ABS; the duplex ferrule is a fiber ferrule which is capable of optical transceiver use; fiber ferrules 26 a/b within a bore), the first holder body comprising a holder-to-holder interface (Figs. 6E and 6F show interfacing feature to connect/align to another holder body; 43b fits into adjacent 43a); and a second holder body configured to hold a second grouping of transceiver ferrules (see inter-lock plural bodies in Figs. 1D, 10A, 10B), the second holder body comprising a holder-to-holder interface (to be attached / detached together in an overall block); wherein the holder-to-holder interface of the first holder body is configured to engage the holder-to-holder interface of the second holder body to operatively align (as in Figs. 1D, 10A, 10B, etc.) the first holder body with the second holder body to position the first grouping of transceiver ferrules and the second grouping of transceiver ferrules in the (sic “an”) optical connector interface for making optical connections to one or more optical connectors plugged into the optical connector interface (optical connections given as examples in use, see column 2, lines 13-60), wherein the ferrule holder assembly is configured to support a plurality of transceiver ferrules in an optical transceiver (see column 3, line 34 through column 4, line 23 for “transceiver”).
Regarding further dependent claims 5, 6, 13-15, 19, and 21-22, there is no express and exact teaching in Leigh ‘999 for these features.  However, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use the grouping of ferrule pitches (claims 5, 6, 13, and 14), to use a mortise and tenon to interconnect the adjacent body portions (claim 15), to use a resiliently compressible ring around the ferrule pin portion (claim 19), to use a load frame for fastening (claim 20), or to use an adapter housing with at least four transceiver ferrules (claim 21) because Applicant has not disclosed that using such further dependent features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Leigh to perform equally well with those features because these claim terms would have been easily integrated into the base design of Leigh without undue experimentation or burden.  Further, the base features of claim 1 are fully anticipated by Leigh’s disclosure.  Therefore, it would have been an obvious matter of common skill and design choice to modify Leigh to obtain the invention as specified in claims 5, 6, 13-15, 19, and 21-22.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, each claim 5, 6, 13-15, 19, and 21-22 are found obvious over Leigh, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-G:

-Reference B to Iizumi ‘083 is pertinent to a ferrule connector assembly using adjacent holder bodies (see Figs. 8, 10C.1 and 10C. 2).
-Reference C to Cohen ‘596 is pertinent to an interlocking connected housing with adjacent features to engage (Figs. 5A-5B).
-Reference D to Lampert ‘534 is pertinent to optical fiber connector with panel mounting and plural adjacent structures (Figs. 5A-5C and columns 9-10).
-Reference E to Ngo ‘986 is pertinent to an adapter with multiple optical connectors aligned in a row for connection (Figs. 2, 4, 5).
-Reference F to Iwaya ‘043 is pertinent to a stacked connector unit with adapters and plugs for increases connectivity.
-Reference G to Cooke ‘324 is pertinent to stacked fiber optic modules with adjacent ports that can be implemented in a row and column (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             August 3, 2022